Citation Nr: 1528407	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1976 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  .

In his substantive appeal, received by VA in August 2009, the Veteran requested a Board hearing in this matter.  Pursuant to that request, a Travel Board hearing was scheduled at the Milwaukee RO in July 2011.  Notices regarding the date, time, and place of the scheduled hearing were mailed to the Veteran in June and July 2011.  However, on the day before the scheduled hearing, the Veteran notified VA that he was unable to appear at the scheduled hearing.  Although he initially reserved his ability to request a new hearing date in the future, in September 2011, he advised VA that he did not wish to reschedule his hearing.  

In a December 2013 decision, the Board denied entitlement to service connection for a low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a December 2014 Joint Motion for Remand (JMR), the parties moved the Court for a remand of the Board's decision that denied entitlement to service connection for a low back disability.  The Court entered a December 2014 Order vacating the December 2013 Board decision and remanded the case for action consistent with the JMR. 

In the December 2013 decision, the Board also remanded the Veteran's claims of entitlement to service connection for tinnitus and for bilateral hearing loss for additional development and to obtain a VA examination and opinion.  In an August 2014 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim of service connection for tinnitus.  That rating decision represents a fully favorable and final determination of the issue, and the Veteran has not appealed this decision.  As such, this issue is no longer on appeal.  The issue of service connection for bilateral hearing loss has been properly returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims by providing examinations and obtaining medical opinions. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (4) (2014).

Low Back

In the December 2014 JMR, the parties agreed that the Board provided an inadequate statement of reasons or bases for denying the Veteran's claim for a few reasons.  First, the JMR found that the April 2008 VA examination relied on by the Board was inadequate because the examiner did not "provide any basis as to why he could not render an opinion" where the examiner stated that he could not render an opinion without resort to mere speculation.  Specifically, citing to congenital spinal stenosis on an MRI, the examiner concluded that "no service aggravation can be posited without resort to mere speculation."  The examiner did not provide any explanation for this conclusion, so the parties to the JMR indicated that the examination reports should be returned in order for the examiner to provide reasons for his conclusion that he could not provide an opinion regarding aggravation without resorting to mere speculation, or if returning the case was not feasible, for a new examination.  

Next, the December 2014 JMR disagreed with the Board's assessment of the April 2008's examiner's opinion regarding the likely etiology of the Veteran's back condition.  Specifically, the Board had noted that the Veteran's in-service back complaint was an "isolated occurrence requiring treatment on only one occasion, whereas the Veteran's history indicates chronic back problems."  The JMR noted that the April 2008 examiner never stated that the Veteran's back condition was an isolated condition requiring treatment only once during service.  Rather, the examiner had opined that the Veteran's back condition was "more likely related to post service injury as reviewed."  The JMR found that the Board mischaracterized the April 2008 examiner's statements and, thus, provided an inadequate statement of reasons or bases for its reliance on the resulting VA examination report.  

Last, the JMR found that the Board provided an inadequate statement of reasons or bases when it relied on the "absence of any subjective back complaints in service" to rebut the Veteran's statements regarding continuity of back symptomatology.  The JMR pointed to the Veteran's service treatment records, which indicate that the Veteran received treatment for back trouble in service and also reference a two year history of back pain to this treatment.  The Court vacated and remanded the Board's December 2013 decision in order for the Board to consider the aforementioned evidence and provide an adequate statement of reasons or bases.  

Consequently, the Board finds that a remand is necessary to obtain an addendum opinion from the April 2008 VA examiner, or, if he is not available, to obtain a new VA examination and opinion. 

Also, the Board notes that a December 2004 MRI of the Veteran's back revealed congenital spinal stenosis.  However, no congenital conditions in the Veteran's back were noted on his examination at entrance into service.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner. 

The presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  

Because the Veteran has a diagnosis of what appears to be a congenital condition of the spine, further inquiry is necessary on remand to address this issue. 

Bilateral Hearing Loss

VA afforded the Veteran an examination for this claim in February 2014. The examiner opined that the Veteran's bilateral hearing loss disability was not the result of in-service noise exposure or other injury or illness sustained during active duty.  For his rationale, the examiner cited post-service audiometric test results from the Veteran's place of employment between February 1986 and 1997, pointing to the positive threshold shift in the Veteran's hearing during that time.  The examiner also noted that the Veteran did not experience a positive significant threshold shift in either year between the time of his enlistment examination in November 1976 and his separation examination in September 1982.  The examiner did note that there was a temporary threshold shift from 2000 Hz to 6000 Hz in comparing the Veteran's enlistment audiologic tests to a February 1982 audiogram.  

The Board finds that this opinion is inadequate.  First, the examiner based the opinion on the Veteran's audiometric readings from enlistment and discharge tests in November 1976 and September 1982.  While the examiner did note a positive threshold shift as reflected in a February 1982 audiogram, she did not provide a rationale as to why the threshold shift was or was not an anomaly.    

Additionally, the lack of a showing of a disability during service does not preclude establishing entitlement to service connection.  A claimant may establish service connection for a hearing disability that initially manifested several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service.  Hensley v. Brown, 54 Vet. App. 155 (1993).  In this case, the February 2014 examiner opined that the Veteran's bilateral hearing loss was more likely due to other causes, noting post-service audiometric data from between February 1986 and November 1997 that showed a positive significant threshold shift.  However, this conclusion does not preclude the possibility of acoustic trauma while in service being a cause of a bilateral hearing loss disability.  Thus, a new examination is warranted for the Veteran's claim of service connection for bilateral hearing loss in order to obtain a medical opinion that contains an adequate rationale.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his low back disability claim.  If possible, the claims file should be returned to the same examiner who examined the Veteran's back in April 2008.  If that is not possible, arrange for a similarly qualified examiner to conduct the examination.  The claims file, to include a copy of this Remand, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a) The examiner should identify any and all low back disorders the Veteran has had at any time since he filed his claim in August 2007. 

(b)  The examiner should indicate whether any diagnosed back disorder is a congenital "defect" or "disease."

Generally, a "disease" is a condition considered capable of improving or deteriorating, whereas a "defect" is a condition not considered capable of improving or deteriorating. 

If the examiner determines that any diagnosed back disorder is congenital disease, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that the congenital disability  was not aggravated (meaning permanently worsened beyond the natural progression) by such service?

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.  

If the examiner determines that any diagnosed back disorder is congenital defect, the examiner should provide an opinion as to whether there was a superimposed injury or disease on the congenital defect during service?

(c)  If any current back disorder did not clearly and unmistakably exist prior to service, and clearly and unmistakably was not aggravated in service; was it at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disorder, to include arthritis, had onset during the Veteran's active service or was caused by his active service.

In providing his opinion, the examiner is asked to provide an explanation that takes into account all lay and medical evidence, including the service treatment records from July 1982 that document complaints of 2 years of back aches.  

If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.

2.  Schedule the Veteran for a VA examination of his hearing loss.  The examiner must interview the Veteran as to the history of the hearing loss disability.  The examiner must review the record, to include a copy of this Remand, and must note that review in the report. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral hearing loss disability was caused by active service.

In particular, the examiner must craft his or her opinion and report in light of the Veteran's exposure to acoustic trauma during service and his February 1982 audiometric tests that reflect a positive threshold shift during service.  

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




